         Case 1:12-cr-00031-VM Document 1785
                                        1784 Filed 02/02/21
                                                    02/01/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York
                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007
                                                                                      2/2/2021
                                                  February 1, 2021

BY ECF
Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    United States v. Jose Munoz,
              12 Cr. 31 (VM); 20 Cv. 8436 (VM)

Dear Judge Marrero:

        The Government respectfully requests an additional 60 days to respond to Munoz’s
motion pursuant to 28 U.S.C. § 2255 to vacate his sentence. The Government’s response is
currently due on February 12, 2021. This is the Government’s second request for an
adjournment. The additional time will enable the Government to further examine the record,
review the relevant case materials, and draft its response to Munoz’s motion.


                                                  Respectfully Submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney

                                           By:    /s/ Michael Gerber
                                                  Michael Gerber
                                                  Assistant United States Attorney
                                                  (212) 637-2470

Cc: Jose Munoz (by mail)



                                The request for extension is granted.




                                2/2/2021
